                       Case 6:19-cv-00615-ADA Document 8 Filed 10/16/19 Page 1 of 2
                                                                                          CASREF,JURY,RUTHERFORD
                                     U.S. District Court
                              Northern District of Texas (Dallas)
                      CIVIL DOCKET FOR CASE #: 3:19−cv−02358−M−BT

Haddock v. Crain et al                                                    Date Filed: 10/03/2019
Assigned to: Chief Judge Barbara M. G. Lynn                               Jury Demand: Plaintiff
Referred to: Magistrate Judge Rebecca Rutherford                          Nature of Suit: 440 Civil Rights: Other Civil
Case in other court: Hill County Courthouse, Hillsboro, TX, M0420−19      Rights
Cause: 42:1983 Civil Rights Act                                           Jurisdiction: Federal Question
Plaintiff
Derrick El                                                 represented by Derrick El
Natural Person, Ex. Relatione Derrick Haddock                             1012 Rosedale Springs Ln
                                                                          Fort Worth, TX 76134
                                                                          214−335−7208
                                                                          PRO SE


V.
Defendant
Matt Crain

Defendant
Justin Obeda

Defendant
R David Holmes

Defendant
Michaela Alvarado

Defendant
O Alvarado


 Date Filed      # Docket Text

 10/03/2019     Ï1   New Case Notes: A filing fee has been paid. CASREF case referral set and case referred to
                     Magistrate Judge Rutherford (see Special Order 3). Initiating documents received by mail. No prior
                     sanctions found. (For court use only − links to the national and circuit indexes.) Pursuant to Misc.
                     Order 6, Plaintiff is provided the Notice of Right to Consent to Proceed Before A U.S. Magistrate
                     Judge (Judge Rutherford). Clerk to provide copy to plaintiff if not received electronically. (sre)
                     (Entered: 10/04/2019)

 10/03/2019     Ï2   NOTICE OF REMOVAL WITH JURY DEMAND from Hill County Criminal Court at Law,
                     Hillsboro, TX, case number M0420−19 filed by Derrick El. (Filing fee $400; receipt number
                     119378) Unless exempted, attorneys who are not admitted to practice in the Northern District of
                     Texas must seek admission promptly. Forms and Instructions found at www.txnd.uscourts.gov, or by
                    Case 6:19-cv-00615-ADA Document 8 Filed 10/16/19 Page 2 of 2
                  clicking here: Attorney Information − Bar Membership. If admission requirements are not satisfied
                  within 21 days, the clerk will notify the presiding judge. (sre) (Entered: 10/04/2019)

10/03/2019   Ï3   Notice and Instruction to Pro Se Party. (sre) (Entered: 10/04/2019)

10/03/2019   Ï4   CERTIFICATE OF INTERESTED PERSONS/DISCLOSURE STATEMENT by Derrick El. (sre)
                  (Entered: 10/04/2019)

10/04/2019   Ï    ***Clerk's Notice of delivery: (see NEF for details) Docket No:1,3. Fri Oct 4 11:02:46 CDT 2019
                  (crt) (Entered: 10/04/2019)

10/08/2019   Ï5   ORDER: Because Plaintiff has now paid the statutory filing fee, he is responsible for properly
                  serving each Defendant with a summons and complaint in accordance with Rule 4 of the Federal
                  Rules of Civil Procedure and filing proof of service with the Court in compliance with Rule 4(l).
                  (Ordered by Magistrate Judge Rebecca Rutherford on 10/8/2019) (Attachments: # 1 Summons, # 2
                  FRCP Rule 4, # 3 Local Rule 4.1) (mla) (Entered: 10/08/2019)

10/08/2019   Ï    ***Clerk's Notice of delivery: (see NEF for details) Docket No:5. Tue Oct 8 16:46:55 CDT 2019
                  (crt) (Entered: 10/08/2019)

10/11/2019   Ï6   Emergency MOTION to Stay State Court Proceedings filed by Derrick El. (rekc) (Entered:
                  10/11/2019)

10/16/2019   Ï7   ORDER: Plaintiff Derrick El, proceeding pro se, has filed an Emergency Motion to Stay State Court
                  Proceedings (ECF No. 6 ). After reviewing the Motion, Plaintiff's initial filing, and the applicable
                  law, the Court concludes this case should be transferred to the Western District of Texas, Waco
                  Division. (Ordered by Chief Judge Barbara M. G. Lynn on 10/16/2019) (aaa) (Entered: 10/16/2019)

10/16/2019   Ï    ***Clerk's Notice of delivery: (see NEF for details) Docket No:7. Wed Oct 16 15:20:09 CDT 2019
                  (crt) (Entered: 10/16/2019)
